Title: To James Madison from Chiefs and Warriors of the Six Nations, 28 September 1812
From: Chiefs and Warriors of the Six Nations
To: Madison, James


        
          
            Brother
            Onondaga September 28th. 1812.
          
          The undersigned chiefs and Warriors of the Oneida, Onondaga, Stockbridge Tuscarora and Seneca Tribes of Indians as far West as Tonawanta, regularly deputed by our respective Tribes have this day lighted up a Council Fire at Onondaga, the Ancient Council ground of the Six Confederate Nations of Indians, and have invited our white Brothers of Onondaga to meet with us and hear what we have to say.
          Brother
          We see that the Tomahawk is lifted up between your people and the British; we are uneasy about it, and therefore we have met, and determined to tell you our minds about it.
          Brother
          At the close of the late War Gen. Washington told us to be sober, to attend to agriculture, and to refrain from shedding blood; his advice was good—our good prophet of the Seneca Tribe who is now with us in this Council has given us the same advice, and our Tribes have entered into a league to follow that advice, we wish to hold fast to it, and not to take any part in the contest between your People and the British, We have repeatedly been told by your Agents that it was your wish we should remain neutral and therefore we were much surprised and disappointed in the Council lately held at Buffaloe Creek at being invited to take up the Tomahawk.
          Brother
          You must not suppose from what we have now told you that we are unfriendly to you or your People. We are your decided Friends, We reside among your people, your Friends are our Friends and your Enemies are our Enemies. In the former War between your people and the British some of us took up the Tomahawk on their side. When the Peace took place we buried it deep and it shall never again be raised against you, and Your People.
          Brother
          We are few in number, and can do but little, but our hearts are good, we are willing to do what we can, and if you want our assistance say so, and

we will go with your People to Battle, we are anxious to know your wishes respecting us as soon as possible because some of our young Men are uneasy and We fear they may disperse among different Tribes and be hostile to you. Pray direct your Communication to the Chiefs and Warriors of our respective Tribes to be left at Onondaga Post Office.
          
            Calocwaasahis X markTuhatathis X markMatenis SothmJohn JordanOlaghkoodhis X markUnondalackhis X markCanatalehis X markOnus Carhis X mark⟨Homanase?⟩his X mark Tuwasgunthis X markColoyahis X markSatagalishis X markCanussooktahis X markTanumtagoyhis X markCanajohalyhis X markSanusheshis X mark
          
        
        
        
          We the Subscribers do Certify that we were present at the Council herein before mentioned, that the same is, as interpreted, and that the same was subscribed in our presence. Onondaga 29. Septr. 1812.
          
            Ephim. WebsterInterpreter & Agent for theOnon. IndiansJasper HopperClk of Onon. Cy.Thaddeus PatchenCapt. of ArtilleryPolaski KingJustice of the peace
          
        
      